NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



HARBOR COMMUNITY BANK,                 )
                                       )
             Appellant,                )
                                       )
v.                                     )      Case No. 2D17-3419
                                       )
G. PERRY MASON, III, individually,     )
                                       )
             Appellee.                 )
                                       )

Opinion filed October 3, 2018.

Appeal from the Circuit Court for
Highlands County; Michael E. Raiden,
Judge.

John W. Landkammer and John A.
Anthony of Anthony & Partners, LLC,
Tampa, for Appellant

Robert A. Stok and Brian H. McGuire
of Stok Folk + Kon, Aventura, for
Appellee.




PER CURIAM.


             Affirmed.



NORTHCUTT, CASANUEVA, and ROTHSTEIN-YOUAKIM, JJ., Concur.